                       Case 1-19-40070-nhl                           Doc 2   Filed 01/07/19     Entered 01/07/19 15:36:41



 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
         ---------------------------------------------X                             Chapter     11
 IN RE:  Eva Youboty
                                                                                    Case No.:

                                      Debtor(s)                                     STATEMENT PURSUANT TO LOCAL RULE 2017
                  ---------------------------------------------X

I, Paul Hollender, an attorney admitted to practice in this Court, state:


        1.    Certifies that the list of creditors annexed hereto is complete and accurate based upon
the information provided to me by the debtor.

         2.     States that the time sheet attached hereto accurately reflects the time spent on this
matter to date. The sheet details the dates and time I have worked on this matter to date. My regular
billing rate is $450 for attorneys. The sheet also represents the work done by a
paraprofessional/legal assistant in this office in following up my interview work and assembling all
papers for filing.

Dated: 1/7/19

                                                                        s/ Paul Hollender
                                                                        Paul Hollender
                                                                        Attorney for debtor(s)
                                                                        Corash & Hollender
                                                                        1200 South Avenue
                                                                        Suite 201
                                                                        Staten Island, NY 10314
                                                                        718-442-4424 Fax:718-273-4847
                                                                        info@silawfirm.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
